 TOV KNITTING MILLS11Tov KnittingMills, Inc. and Local 155,KnitgoodWorkers,International Ladies GarmentWorkersUnionAFL-CIO. Case 29-CA-4635September 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn May 6, 1976, Administrative Law Judge Rob-ertW. Leiner issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member -panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Toy Knitting Mills, Inc.,Brooklyn, New York, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.iThe Respondent has exceptedto certaincredibilityfindingsmade by theAdministrative Law Judge. It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clear preponderanceof all of the relevantevidence convinces usthat the resolutions are incorrect.StandardDryWald Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA 3, 1951) We have carefullyexamined the recordand find no basis forreversing his findingslabor practices within the meaning of Section 8(a)(1) and(3) of the Act. On January 29, 1976, Respondent, by coun-sel, duly filed an answer denying the allegations of unlaw-ful conduct alleged in the complaint.A hearing on the issues presented by the pleadings washeld before me in Brooklyn, New York, on February 5, 6,and 9, 1976. A timely brief received from Respondent andGeneral Counsel's oral argument on the record after theclose of the receipt of evidence have been carefully consid-ered.Upon the entire record in this case and from my obser-vation of the-demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, at all times material herein, has been acorporation organized under and existing by virtue of thelaws of the State of New York where at its principal office,factory, and place of business, 47 Hall Street, Brooklyn,New York, it has been, and is, engaged in the manufacture,sale, and distribution of unfinished knit goods and relatedproducts. In the year preceding the hearing, which periodis representative of its annual operations generally, Re-spondent manufactured and distributed at its Hall Streetplace of business products valued in excess of $50,000, ofwhich products valued in excess of $50,000 were furnishedto, among others, Natex Mills, Inc., and other enterprises,each of which enterprises annually ships goods valued inexcess of $50,000 directly out-of New York State. Respon-dent admits, -and I find, that it is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Local 155, Knitgood Workers, International LadiesGarment Workers Union, AFL-CIO, is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.'III.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Upon acharge filed on October 9, 1975, by Local 155, KnitgoodWorkers, International Ladies Garment Workers Union,AFL-CIO, herein called the Union, the General Counselof the National Labor Relations Board, by the RegionalDirector for Region. 29, Brooklyn, New York, issued acomplaint and notice of hearing on November 28, 1975,against Tov Knitting Mills, Inc., hereinafter called Respon-dent, alleging that Respondent engaged in certain unfairA. BackgroundThe premises at 47 Hall Street, Brooklyn, New York,consist of an eight-story loft building which has one eleva-tor.Respondent occupies-the sixth and the eighth floors ofthe building. The sixth floor is devoted to the factory wherethe 30 knitting machines are operated by knitters. Theeighth floor is used to store incoming yarn. Respondent'sseason in 1975 ran from July 15 to the end of October.1The allegations regarding Respondent'sengaging in interstate com-merce,its status as an "employer,"and the Union's status as a "labor orga-nization,"all within the meaning ofthe Act,were the subject of stipulationsarrived at the opening of the hearing These stipulations withdrew denials inRespondent's answer226 NLRB No. 5 12DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring this time, Respondent employed 12 knitters; 6 knit-ters occupying a day shift and 6 knitters on the night shift.Each shift ran 12 hours, the night shift taking over thework of the day-shift employees at 6 p.m. and relinquishingthe knitting machines to the day-shift employees at 6 a.m.Respondent's operation continued 7 days a week, aroundthe clock.The president of Respondent corporation is Shlomo(Samuel) Mark. His wife is inactive in the daily operationof the business but has the power to sign checks and is anofficer and director of the corporation. She and her hus-band each own 37-1/2 percent of Respondent's shares.Shlomo Mark's son, Harry Mark, a full-time mechanic em-ployed by Respondent to repair and maintain the 30 knit-ting machines, is a night student at the Fashion Institute ofTechnology in New York. He, unlike all other employees,ispaid a weekly wage ($250 per week) and does not punchthe timeclock. The balance of Respondent corporation'sshares are owned by Harry Mark (15 percent) and by Har-ryMark's sister (10 percent). The sister is not active in theoperation of the business. Respondent also employs a full-time bookkeeper. The bookkeeper, Shlomo Mark, andHarry Mark report for work at or about 8:30 each morn-ing. The knitters are paid by the hour and punch the time-clock.The evidence is undisputed that the operation of theknitting machine requires the careful attention of the knit-ter. In case of the breaking of a needle on the machine, theknitted goods become imperfect and constitute a loss toRespondent. In case a knitter arrives late for his shift, themachine is either tended by another knitter arriving ontime on the same shift or the machine is shut down. Anymachine which is shut down, results in no production andtherefore represents a loss to Respondent. It appears thatwith six knitters per shift, each knitter is ordinarily chargedwith the operation of five knitting machines.B. The Hiring of Santos VasquezOn Tuesday, September 23, 1975,2 Santos Vasquez washired by Shlomo Mark as a knitter at an agreed wage of$2.50 per hour He was interviewed sometime after 10 a.m.,commenced work sometime at or about 11:30 a.m., accord-ing to a written notation on his timecard, and ceased workat 6 p.m. Vasquez testified Sam Mark told him that thework hours were 6 a.m. to 6 p.m., "but if I wanted to, Icould come in at 7:00 or either start at 8:00." Vasquez alsotestified that Sam Mark told him that Respondent's work-week was 7 days per week, 12 hours per day. Sam Markabsolutely denied telling Vasquez that he could report towork at any time other than 6 a.m. In fact, he testified thatitwas customary for the employees to arrive on each shift10 to 15 minutes before the start of the shift and that this10- to 15-minute period was used by the employees tochange into work clothers and to take over the running ofthe knitting machines from employees who were departingon the prior shift.Vasquez testified and his timecard confirmed that on the2All dates herein are in 1975 unless other references are madenext day, Wednesday, September 24, Vasquez punched inat 6 a.m. and punched out at 6 p.m. For Wednesday, Sep-tember 24, the actual timecard shows punching in at 6 a.m.and punching out at 6.04 p.m. Written notation on thecard appears to show that Vasquez was paid for 12 hoursof work.On the next day, Thursday, September 25, Vasquez testi-fied that he started at 7 a.m. and worked until 6 p m.; thetimecard (Resp. Exh. I) shows that he punched in at 6:24and punched out at 6:03. Penciled notations show that hewas paid for 11-1/2 hours of work. Vasquez also testifiedthat another knitter, one Gomez, sometimes arrived forwork after Vasquez did and indeed, started at or about 8a.m. Vasquez testified without contradiction that in spite ofhis punching in after 6 a.m on Thursday, September 25,neither Sam Mark nor Harry Mark nor anyoneelsemen-tioned his lateness to him.Vasquez testified that at or about 10 a.m. on Thursday,September 25, he had a conversation with a knitter, Panta(Manta) Mahon, and at noon on the same day he had aconversation with another knitter, Gomez. In the conversa-tion with Panta Mahon, Vasquez told Mahon that "somekind of representation" was needed in the factory. Theconversation with Mahon also included Vasquez' inquiringwhether they should bring a union into the shop. VasqueztoldMahon that if the employees wanted authorizationcards, he would bring in the authorization cards. Mahon,who did not testify at the hearing, told him that he waswilling to sign the card but was afraid of losing his job.Mahon said this after Vasquez told him that there was norepresentation in the factory, there were too many ma-chines, too much work, not enough money, and too long ashift and no lunchtime. Vasquez told him that as long aseveryone signed for the Union and the Union came in, theemployees would not have to be afraid of anything. Mahontold Vasquez that he would speak to them about the matterlater.3According to Vasquez, at noon, Gomez approached himwhile they were working together at a knitting machine andVasquez was replacing needles in one of the cylinders inthe machine. Gomez started the conversation and told Vas-quez that he had been a member of the Union in anotherfactory; and he would like to havea union inthis factory.Vasquez told him that he could arrange the matter andwould bring in the Union if the employees would sign au-thorization cards. Gomez told him that he would speak toVasquez on the next day. After punching out at 6 p.m.,Vasquez asked another employee, Sophia, if she would signa union authorization card. She told him that she wouldhave to speak to her husband, an employee on the nightshift in Respondent's factory.On the next day, Friday, September 26, Vasquez did notgo to work at all. Instead, he went to a nearby hospital inthe morning to pick up some compensation forms. Vasqueznever notified the Company that he would be out Fridayand never telephoned the Company to notify them that hewas out because he needed to go to the hospital to pick upthe forms. He testified that he returned to his home fromJVasquez testified that he had been a member of Local 155 for 4 yearsbut had never participated in the organization of an employer's employeesprior to this time TOV KNITTING MILLSthe hospital about 11 a.m. and waited until about 3 p.m. toreceive union authorization cards from a Local 155 agentwho, according to prior agreement, was to deliver them toVasquez' home on that afternoon. Vasquez testified that hedid not know the telephone number or even the name ofhis employer on Friday or at the time he was first hired.In any event, Vasquez remained at home on that Fridayuntil about 5 p.m. when he went to the factory. Vasquezwent upstairs and spoke with Harry Mark. He told himthat he had not come to work because he had to go to thehospital to pick up forms. Harry Mark told Vasquez that itwas "all right." 4 Vasquez testified that he then went down-stairs and saw Sam Mark. He told Sam Mark that he hadnot come into work because of going to the hospital andSam Mark said "it was all right." Sam Mark, it is agreed,then asked Vasquez if he intended coming in Saturday andVasquez said he was. Sam Mark then asked if Vasquezintended to come in Sunday and Vasquez said he did. SamMark then told him "if you don't come in on Sunday, don'tbother coming in on Monday." 5After Sam Mark left, Vasquez waited in the street withLocal 155's organizational cards in his possession for theemployees to emerge at the conclusion of the day shift.Vasquez testified without contradiction that he distributedapproximately 9 or 1Q cards to employees on both shifts:those emerging from the day shift and those entering onthe night shift. Vasquez said he gave a card to Panta Ma-hon and to four other fellow employees traveling in thesame car.He told them to return the cards to him or tomail them to Local 155. The employees told them that theywould fill out the cards and try to mail them. None of theemployees returned a filled out card to Vasquez at thattime. The actual distribution of cards was in the street, onthe sidewalk, about 70 feet from the single entrance intothe factory building. Vasquez then left the area before 7p.m.Although his timecard for Saturday, September 27,shows that Vasquez punched in at 6:31 a.m. and punchedout at 6, he testified that he punched in about 7 a.m. andthat neither Sam Mark nor Harry Mark was there. SamMark does not work on Saturday of any week or any Jew-ish holidaysbecauseof his orthodoxy and sabbath obser-vance. He also testified that he and his son, Harry Mark,leave the premises well before sundown each Friday anddo not work thereafter, on Friday or Saturday. He testifiedthat Harry Mark works in the premises each Sunday. On4 Harry Mark did not testify at the hearing Sam Mark testified that hisson, Harry Mark, was in Israel studying knitting machine design and opera-tionThe complaint herein, dated November 28, 1975, was not received byRespondent,according to the return receipts in evidence attached thereto,until December4, 1975.In fact the complaint was not mailed until Decem-ber 3, 1975. In any case, Sam Mark testified that Harry Mark left for Israelon December1,1975.At no timedid counsel for Respondent request acontinuance of the hearing so that Harry Mark might testify in the matter,nor did he suggest any other device by which Harry Mark's testimony couldbe included in this record.5 Sam Mark on cross-examination testified that he wasverysurprised thatVasquez didn't come to work on Friday and that when he saw him at orabout 5.30 on that Friday evening he asked him if he were coming to workon Saturday and Sunday,"and I told him if he doesn't come in [on] time,then he doesn't have to come in here at all."There is no suggestion inanother version of Sam Mark's testimony on this point or in Vasquez' testi-mony that the wordson timewere used.13Saturday, Panta Mahon assigned Vasquez to the machineshe was to operate.On Sunday, September 28, although the timecard showsthat Vasquez punched in at 6:34 a.m., he testified that hepunched in at about 7:00 a.m. The card and his testimonyshow that he punched out at 6 p.m. Vasquez testified thaton that Sunday he spoke to five or six employees about theauthorization cards while they were at their machines.On Sunday, Mahon again assigned Vasquez the ma-chines to operate. Neither Harry Mark nor Sam Mark wasthere that day. Vasquez testified that the only person onSunday who assigned work was Panta Mahon. He admit-ted that neither Sam Mark nor Harry Mark ever told himabout the functions or authority of Panta Mahon. Vasquezalso testified that aside from assigning machines to workon,Mahon would reassign him and tell him which ma-chines to run, and that only Harry Mark and Mahon hadthe practice of rotating employees around from machine tomachine.On Sunday, Vasquez asked the employees if they weregoing to mail in the cards or give them to him. When heaskedMahon about signing or mailing the card, he toldhim that he would see Vasquez downstairs that evening.When he saw Mahon downstairs that evening, Mahon toldhim that the employees were going to try to mail the cardsin.The following day, Monday, September 29, is the day onwhich the complaint alleges, and Vasquez testified, that hewas discharged by Respondent. Thus Vasquez, with greatvigor, assurance, and repetition testified that he was dis-charged on Monday, September 29. With equalassurance,confidence, and repetition, Respondent, by Sam Mark, tes-tified that the discharge occurred on the following day,Tuesday, September 30, rather than on Monday, Septem-ber 29. I find that no substantativeissueis resolved by aresolution of the question of the date or day on which Re-spondent actually discharged Vasquez. I will, however, re-solve the question insofar as it might relate to the credibili-ty of Vasquez and to the truthfulness of the defense asinterposed by and testified to by Sam Mark.The Date of theDischargeIn the first place, the charge in this case, filed October10, 1975, within 2 weeks of the alleged discharge, althoughfiled by an agent of the Union rather than by Vasquezhimself, alleges that the discharge took place "on or aboutSeptember 30, 1975." The timecards in evidence, particu-larly the card covering the period of Saturday, September27 through Tuesday, September 30, show a notation thatthe card was punched in on Monday at 6:45 a.m. There isa written notation rather than a punchout showing that thequitting time was 6 p.m.' The same timecard (Resp. Exh. 2)shows a timeclock "punch in" at 7 a.m. on Tuesday and amachine punchout at 10:50 a.m. on September 30. It is6 There was no explanation by any witness as to why there was awrittennotation regarding the quitting time onMondayrather than a "punched"time notation. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDundisputed that Sam Mark fired Vasquez at or about 10a.m.7Vasquez gave vacillating testimony with regard to thepaychecks he received at the time of his being fired. Thepaychecks in evidence (Resp. Exh. 3 and 4) contain datesof September 26 and October 3. These dates indicate theconclusion of payroll periods rather than the dates onwhich Vasquez received the checks. However, Vasquez tes-tified at one point that he deposited the checks and cashedthem on the day he was fired and received them. Thereaf-ter he also testified that he might have deposited them andcashed them on the dayafterhe received them from SamMark. The checks both bear the endorsement date of Sep-tember 30, 1975. Sam Mark testified, and dollar computa-tions on the face of the checks in conjunction with thetimecards indicate that Vasquez was paid through 10:50a.m., Tuesday, September 30, 1975.In spite of extensive examination and cross-examination,no motive appeared on this record concerning why Vas-quez was so positive and insistent that the discharge tookplace on Monday rather than on Tuesday. In any event,however, I find on the basis of the above evidence thatVasquez was mistaken; that the records and Sam Mark'stestimony indicate that Vasquez was discharged on Tues-day, September 30, rather than on Monday, September 29.On my observation of Sam Mark and on the basis of ordi-nary experience, Respondent would not have paid Vasquezfor working Tuesday if he did not work that day. As abovenoted, it is not clear why Vasquez was so insistent that hewas discharged on Monday. Whether this was an honestmistake by Vasquez or `he had some other purpose is un-known. In any case, I find that he was discharged on Tues-day, September 30, 1975.As above noted, the timecard for Monday, September29, 1975, shows that Vasquez punched in at 6:45 a.m. andpunched out at 6 p.m.The timecard for the next day, Tuesday, September 30,shows that Vasquez punched in at 7 a.m. and there was amachine purichout at 10:50 a.m. Vasquez testified that hedid not go to work on the day he was fired until about 8a.m. He testified that at or about 11 a.m., Sam Mark cameover to him and told him: "Get your clothes, you're gettingout of here," and that Sam Mark then took him into theoffice and told him he would be paid in full. Vasquez toldMark that he would have to get his clothes, but Marklocked the door of the office and said: "No, no, no, you'llhave to get them when your pay is ready." Mark then ac-companied Vasquez to where Vasquez kept his clothes,then came back to the office and gave him the paychecksand then escorted Vasquez to the elevator. When Marktook Vasquez back to the office after Vasquez got hisclothes, he told Vasquez "you can't be coming in here allhours of the day." Vasquez answered "from what you toldme, I thought you said to me I could come in either from 8to 6 or from 7 to 6." Sam Mark then reminded Vasquezthat he had been absent on Friday. Vasquez told him that'The evidence shows that Respondent employed a full-time bookkeeperThe bookkeeper was never called as a witness to verify either the time anddate of the discharge or whether any conversation took place in the presenceof the bookkeeper which might shed light on the reasons for the termina-tionhe had to go to the hospital and told Mark that, in fact,Vasquez had spoken to Mark about the matter and hadalso spoken to Harry Mark and both of them had told himthat it was "all right." Sam Mark answered: "No, no, no.That's not good. You took the day off. Get out, get out." Itwas at this point that Sam Mark escorted him to the eleva-tor.In this terminal conversation, Vasquez also told SamMark that there were other employees who started at 8o'clock or 7 o'clock and Sam Mark told him that that wasnone of his business. At this point, Vasquez went down theelevator and left the building. He did not return that day.On the next day, Wednesday, October 1, Vasquez returnedto the plant in the late morning in order to get a writtennote from Respondent regarding his unemployment status.He went upstairs and spoke to Sam Mark in the plant.Present at the conversation were a truckdriver and a helperwho were otherwise not identified. It is agreed that Vas-quez asked Sam Mark for the unemployment slip and thatSam Mark told him not to bother about the slip, that SamMark would telephone New York State Unemploymentand acknowledge that Respondent had laid off Vasquez.At that time, Sam Mark then escorted Vasquez to the ele-vator and got into the elevator along with Vasquez, theelevator operator, the truckdriver, the helper, and two ofRespondent's employees. The elevator went' upstairs. Ac-cording to Vasquez, but denied by Sam Mark, Sam Marktold him in the presence of these four others-and the eleva-tor operator 8 that: "You didn't succeed in bringing theUnion into my shop . . . these are the two fellows youwant to speak to (pointing to the two fellow employees.)"The truckdriver and the helper were not employees of Re-spondent. The elevator proceeded to the eighth floor whereSam Mark got off. The elevator then went downstairs withthe remaining passengers. The two employees, the truck-driver, and the helper were in the elevator for the purposeof descending to the loading dock to pick up yarn whichwas being delivered by the truckdriver and helper to Re-spondent. Vasquez got off the elevator and sat down on abench on the loading platform with the elevator operator,George, subsequently identified as George Henderson.Vasquez testified, and Henderson, called as a witness byRespondent, corroborated, that after a short time GeorgeHenderson went up in the elevator and came down withHarry Mark. Harry Mark went over and spoke to the twoRespondent employees unloading yarn from, the truck andthen came over to Vasquez who was sitting on the bench.According to Vasquez, Harry Mark said to him: "The rea-son you were fired was because you were trying to bringtheUnion in the shop, and if I catch you around hereagain, I'm going to bash your head in." Vasquez said thatHarry Mark then cursed him out and walked away. Vas-quez stated that present at the conversation were the twofellow employees, the truckdriver and helper, and GeorgeHenderson. Vasquez then left and had no further contactwith Respondent. The evidence shows that he subsequentlyreturned, a day or two later, and spoke with George Hen-derson. According to Henderson's testimony, he told Hen-derson that he had been fired for union activities.8The elevator operator denied having been present at any such conversa-tion and did not remember being in the elevator with these persons TOV KNITTING MILLSTestimony of George HendersonGeorge Henderson,for 10 years an elevator operator at47 Hall Street,was describedby Vasquezas an"acquain-tance."Henderson and Vasquez had known each otherpreviously because Vasquez had worked in -the neighbor-hood and Henderson had seen him around.In fact, it wasHenderson who told Vasquez of the possibility of Vasquezgetting employment from Respondent prior to Vasquez'being hired on September 23. Vasquez denied that Hender-son was his "friend,"and subsequent to Henderson's testi-mony, Vasquez said most positively that he rejectedHenderson's testimony as untruthful and certainly Hender-son was not his "friend."Henderson,called as a witness by Respondent,testifiedthat he knew that Respondent was one of the tenants in thebuilding;knew Sam Mark and Harry Mark,his son; de-nied recalling having been present in the elevator whenSam Mark allegedly spoke with Vasquez,the two employ-ees, the truckdriver,and helper;and recalled that severaldays after Harry Mark spoke to Vasquez, Vasquez re-turned and told Henderson that he had been fired becausehe was trying to get the Union in the place.What Henderson did recall of the conversation betweenHarry Mark and Vasquez was that he (Henderson) was onthe bench out on the loading platform about noon on anunknown date and Harry Mark came over to Vasquez andtold him that he was "making trouble" and so "he told himto leave."9Henderson testified that Harry Mark then toldVasquez to"get up and take a walk." Someone rang for theelevator and Henderson had to go up in the elevator. Hesaid that he thoughttheycontinued to talk when Hender-son was'leaving for the elevator.Henderson also testified that he knew that Sam Markwas the boss on the sixth and eighth floors; that HarryMark was his son; and thatHarryMark,a mechanic,"runs the machines with his father."Henderson describedthe fact that on "hundreds of occasions"he would stop hiselevator on the sixth floor in order to get warm. On allthose occasions he saw Harry Mark working on the ma-chines, like a "foreman."He testified that he saw HarryMark on those occasions:"He tells the guys what to do."He testified thatthe employees did not refuse to do whatHarry Mark instructed them to do and in fact they didwhat he told them to do.The Testimony of Shlomo(Sam) MarkThe only other witness called by Respondent was itspresident,Sam Mark. 'Mark testified that he hired Vasquezas a knitter and confirmed that he told Vasquez to be sureto come to work on the Saturday and Sunday followingVasquez' failure to work on Friday,September 26. He alsotestified that Respondent's payday is Friday ofeach week;the payroll periodrunsFriday to Thursday; and paymentismade each Friday, for the payroll period in the preced-ing week.Sam Mark thus stated that the Company holdsback a week's pay at each payday and that the checks are9 On cross-examination,Henderson described Harry Mark's statement ashaving been:"You're coming around making trouble."15distributed on Thursdaynightto thenight shiftand Fridaymorningto the dayshift.He testifiedthathe and his book-keeper gothroughthe timecardsfor payrollpurposes be-ginningMonday or Tuesday ofeach week so thatthe pay-roll checks can be madeout by Thursdayof the week inwhich paymentismade, coveringthe prior payroll week.Sam Mark testifiedthat he fired Vasquezbecause of Vas-quezcontinuous latenesswhichinterferedwith produc-tion.:,Sam Mark testifiedthat on Monday,September 29,whenhe and hisbookkeepercommenced reviewing thepayrollcards to determinethe numberof hours each em-ployee workedso as to computethe payroll,the bookkeep-er showedhim that Vasquezhad come in late. Thereafterin his testimony,Sam Mark testified that it was not onMonday that the bookkeeper showed himVasquez' late-nessbut it was actually onthe nextday, Tuesday,Septem-ber 30, that this occurred. Although SamMark deniedlocking the door, the substance of histestimony regardingthe terminal conversationwith Vasquezis about the same.He testifiedthat he couldnot tolerate Vasquez' continuedlateness which was causinghim productionlosses and firedhim. In addition,however, Sam Marktestified that as hewas escortingVasquez tothe elevatoron Tuesday,Septem-ber 30,when he dischargedhim, Vasquez "threatened" himby saying "watch out when you're alone,I have friends;you will hearfromme." Mark thensaid he told his sonHarry of thisstatementand Harry Mark was very angry.Vasquez denied the threat.In subsequent examination Sam Mark testified that whathappenedwas that his bookkeeper, on Monday,September29, called to his attention Vasquez'lateness commencingwith the firsttimecard(Resp. -Exh. 1) which covered only 3workdays: ll the firstworkday ofSeptember23, which wasthe Tuesday hiring date;the 6 a.m. to6:04 p.m. workdayofWednesday,September24; and the 6:24 a.m. to 6:03p.m. latenessof Thursday,September 25. Sam Mark testi-fied that he thenwas put onnotice of Vasquez'lateness,and was"watchinghim." He testified that hedid not callforor inspectthe timecard which Vasquez had justpunched in that Mondaymorning because he was "toobusy." He testified, however, thaton inspecting the firstcard,he sawthat Vasquez waslate twice in the week end-ing Friday,September26.His testimonywas incorrectsincethe card shows onlyone such lateness. He then testi-fied that he lookedat the secondcard on Tuesdaymorningand sawthat Vasquezhad been lateSaturday, Sunday,Monday, andthatmorning,Tuesday.He testified thatwhen he saw the card on Tuesdayhe becamevery angrybecause of the loss ofproduction,on three machines.Sam Marksaid therewas a strictcompany policy that ifan employee is late three timeshe would be fired.He testi-fied that althoughhe,saw on the firstweek's card on Mon-day, that Vasquez had beenlate twice(no such statement10AlthoughSam Mark testifiedthatRespondent keeps production rec-ords, these recordswere not producedto show Vasquez'actual interferencewith production.This became arguably significant because Vasquez testi-fied that when a knitter is not present,other knitters on the shift tend theknitting machines in the absence of the knitter and thus there is "downtime"for the machine.Ultimately,Sam Mark testified that he did not knowwhether Vasquez'continued lateness caused actual loss of production.11As above noted,new timecards are issuedeach Friday. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDappears on the cards that Vasquez was late twice), he failedto call this to Vasquez' attention, that one morelatenesswould require that Vasquez be fired. The reason he gavefor notwarningVasquez (after Vasquez had been latetwice) that a-third lateness would result in discharge wasthat he had otherbusinessobligations and that he couldnot "look for every small thing." Sam Mark also statedthat, having been advised by the bookkeeper that Vasquezhad been late in the previous week, he did not ask for thenew, Friday, timecard which would show Vasquez' atten-dance over the weekend. Thus Sam Mark testified thathaving seen the latenesson the old timecard on Monday,he wantedto seewhat happened in the second week's cardand waited until Tuesday to check the card.On cross-examination, Sam Mark testified that althoughhe was aware on Monday, that Vasquez was late, he didnot seefit to look at the current week's card on Monday,nor did he warn Vasquez of the three-time-late policy re-garding automatic discharge.12Vasquez had testified that he had seen a knitter, Gomez,punch in after he had and Vasquez believed that this was inconformity with the policy which Sam Mark had told Vas-quez; i.e., that although there was a 12-hour shift, Vasquezcouldcomein at 7 or & a.m. Sam Mark testified that Go-mez was ahelper rather than a knitter. The evidenceshowed, however, that Gomez performed substantially thesameactivities as Vasquez. Gomez tended the knitting ma-chines and, like Vasquez, went up to get yarn for the ma-chines. Both of them replaced broken needles in the ma-chines.Although Sam Mark testified that Gomez alsoswept the floor and took out garbage,, the evidence on thisrecord indicates that Gomez was paid $3 per hour (thusmore than Vasquez'wage) and came in about 7:30 a.m.13No timecards or other records were submitted regardingGomez. Sam Mark testified that he permitted Gomez tocome inat 7:30 because it saved him money.Contentions of the Parties and AnalysisGeneral Counsel contends, and Respondent denies, thatPantaMahon is an agent of Respondent and that hisknowledge of Vasquez' union activities in distibuting thecards should be ascribed by such agency to Respondent.12With regard to the question of what Sam Mark's actual warning toVasquez was on Fnday after Vasquez failed to come into work when SamMark saw him in the evening on Friday, the transcript shows the followingQ. Do you remember when it was, what time)A. It was about 5.30 in the afternoon.Q. Did you say anything to him?A. Yes, I told him, and I asked him if he is coming in to workQ.What do you mean by are youcoming in towork? Can youspecify?A. He's coming tomorrow and Sunday, and I told him if he doesn'tcome in time,then he doesn't have to come here at all [sic]However, thereafter, the question was asked-Q.Did you tell him if you don't come in on time Saturday andSunday, or did you tell him if you don't come in Saturday and Sunday9A. I didn't put on time, because I didn't know if he'd come on timeor doesn't come on tune. Monday I saw the card, he doesn't come ontime, I was aware he didn't come in Friday. [sic]13 In September1975, Gomez' hourly ratewas raisedto $3.50 per hourGeneral Counsel does not take the position that Mahon isa supervisor within the meaning of Section 2(11) of theAct. On the other hand, General Counselallegesthat Har-ryMark is such a statutorysupervisor.14Panta Mahon:The evidence shows that Panta Mahon isthe third highest paid employee of Respondent, receiving$4.25 an hour.15 He is a full-time knitter, who is a trustedemployee. The evidence shows that on Saturdays neitherHarry Mark nor Sam Mark is present in the factory. SamMark testified that when any problemariseswith the knit-ters, he is in touch with the knitter by telephone because hetelephones in many times per day. Sam Mark is absentfrom the factory as a salesman during most of the day.PantaMahon punches a timecard like all other knitters.Although the evidence shows that he does assign work onthe weekends, there is no indication that he is an agent ofRespondent for the purpose of any relations with the em-ployees in any way. Certainly there is no express or impliedagency by which Sam Mark or even Harry Mark or anyother supervisor or officer of the Company gave Mahonauthority to deal with employees with regard to their laborrelations or employment. The most that can be said of theevidence in this record is that on the weekendshe assignswork. The facts of this case, as will be seen hereafter, dem-onstrate that those assignments appear to originate fromHarry Mark or Sam Mark and are not the subject of inde-pendent action or discretion by Mahon. In view of GeneralCounsel's concession that Mahon is not a supervisor, I can-not conclude on the basis of the evidence before me that heis an agent for the purpose of receiving knowledge of andbinding Respondent with regard to Vasquez' union activi-ties. Similarly no mantle of agency has been placed aroundMahon's shoulders by which some apparent authority toact for Respondent was displayed. Under all the circum-stances in this case, Mahon is not an agent of Respondentfor the purpose of receiving knowledge of Vasquez' unionactivity, binding Respondent thereby.Harry Mark:Vasquez testified that Harry Mark is a' "su-pervisor" who gives out work and takes care of the ma-chines.He also testified that Harry Mark assigns the ma-chines to knitters for work and that when the job iscompleted he rotates or reassigns the knitters to differentsets of machines. The testimony shows that at the time ofsuch assignments, Sam Mark is not present. Vasquez alsotestified that on Friday, September 26, Harry Mark toldhim which machines he should run the next day, Saturday,and what the job was on those machines. The assignmentof the machines on Friday took place near the machinesand Harry Mark told Vasquez that Panta Mahon, who wasstanding nearby, would assign the machines the followingday. The following day Mahon did assign the machines.Sam Mark was asked whether he knew that Harry Markgave instructions to other employees. His response was:"Usually I'm just giving instructions. ^ If some problem with14Neither the agency of Mahon nor the alleged supervisory status ofHarry Mark was pleaded in the complaint.On the other hand, Respondent,faced with these assertions at the opening of the hearing,did not pleadsurprise, did not ask for postponement of the hearing, and displayed a will-ingness to meet the allegations5Sam Mark testified without contradiction that another knitter, JosephLukic, was employed for 5-1/2 years, whereas Panta Mahon was employedonly 5 years. Lukic is paid $5 per hour, Mahon, $4.25 TOV KNITTING MILLSa machine, then he's giving the instructions. He can run themachines or not run the machines. This I don't have to tellhim because he knows." On the other hand, Vasquez testi-fied without contradiction that he saw very heated argu-mentsbetween Harry Mark and Sam Mark conducted in aforeign language. At the end of the argument, with regardto the fixing or use of the machine, Harry Mark wouldprevail and Sam Mark would walk away.The evidence shows that Harry Mark is the son of SamMark; that according to Sam Mark there are no supervi-sorsin the plant when Sam Mark is out selling in NewYork City; any problems relating to the mechanical opera-tion of the machinery are solved by Harry Mark; that anyother type of production problem is solved via the tele-phone by Sam Mark.The evidence shows that Harry Mark owns 15 percent ofthe outstanding stock in the Respondent's corporation, ispaid $250 a week, and does not punch a timeclock. Theundisputed evidence also shows that he assigns and reas-signswork to knitters directly or through Panta Mahon.Most of the Board precedents regarding the status ofsonsof corporate officers relate to the question of whetherthe son is a supervisor or, in any case, an agent of a respon-dent in thesensethat his statements or actions bind themaster in a master-servant relationship for the purposes ofdeciding alleged violations of Section 8(a)(1) of the Act,Whiting Corporation,188 NLRB 500 (1971);Federal Pre-scription Service, Inc.,203 NLRB 975, 986 (1973);RubinBrown d/b/a Ace Wholesale Electrical Supply Co.,133NLRB 480, 500 (1961). Respondent citesPage Boy Compa-ny, Inc.,107 NLRB 126 (1953) andMoe Scharfstein & PhilScharfstein, d/bla Steinway Clothing Company,103 NLRB1314 (1953), in both of which cases sons or relatives werefound not to be supervisors or agents sufficient to bind therespondent. To be sure the problems of supervisor statusand of agency have been, and continue to be, vexing prob-lems to Administrative Law Judges and the Board. SeeBoard Fora Inc.,222 NLRB 922 (1976). The difficulty ofthe problem is present in this case notwithstanding that thecasescited by Respondent are clearly distinguishable. Forin Page Boy Co., supra,the close relative, unlike the instantcase,had no authority whatsoever to assign work. InStein-way Clothing Co., supra,the close relative worked short andirregular hours and unlike the present case was not regard-ed by employees as a supervisor. Moreover, he was not soclosely identified with management that his conduct couldbe imputed to management. SeeTrimfit of California, Inc.,101 NLRB 706 (1952), enfd. 211 F.2d'206 (C.A. 9, 1954).As far back as 1940, the courts and the Board were wres-tling with the problem of agency-where an employee, not asupervisor, was believed in some way to act on behalf ofthe employer. Thus, verbal formulas were devised. The Su-preme Court inInternational Association ofMachinists;Tool and Die Makers Lodge No. 35 [Serrick Corp.] v.N.L.R.B.,311 U.S. 72, 80-81 (1940), spoke about personsin a "strategic position to translate (to employees) the poli-cies and desires of management " InTrimfit of California,supra,the Board spoke aboutanemployee "closely identi-fied with management" so that his conduct should be im-puted to respondent. More recently, the Board has wrestledwith the problem inBoard Ford, supra.17As in the above cases, I find it unnecessary to specifical-ly decide whether Harry Mark comes within the definitionof "supervisor" within the meaning of Section 2(11) of theAct, notwithstanding that, on this record, it is uncontestedthat he had the apparent power to assign work and to ro-tate assignments among employees without specific author-ity from acknowledged supervisors. It is not merely, on thisrecord, that the new employee, Vasquez, believed, perhapserroneously, that Harry Mark had this power even thoughitwas clear that Vasquez knew that Harry Mark was SamMark's son and that Sam Mark was the president of theCompany. Here, we have Harry Mark assigning to PantaMahon the responsibility of assigning machines, i.e., work,that Vasquez was supposed to do over the Saturday andSunday weekend. In fact Panta Mahon didassignma-chines to Vasquez. With no other supervisor present overthe weekend, Harry Mark, through and with Panta Mahon,assigning work to Vasquez to be performed over the week-end, it cannot be said that Respondent did not place HarryMark in a "strategic position" to translate to employees the"policies and desires of management."JAM, Lodge No. 35[Serrick Corp.] v. N.L.R.B., supra.I regard Sam Mark'stestimony as calculatingly evasive on the question ofwhether heknewthat his son, Harry Mark,was assigningwork to the employees. Thus, Sam Mark saidin responseto whether he knew that his son gave instructions to em-ployees: "Usually I give just instructions."Taken as a whole therefore the record shows HarryMark is paid $250 a week, and is a full-time, salaried per-son, not an hourly worker; is a 15-percent stockowner; isthe son of the president and chief stockholder of the Com-pany; has the power to effectively assign andreassign em-ployees to jobs; there is no other supervisor present in thefactory among the six knitters and bookkeeper in view ofthe daily absence of Sam Mark who is off in New Yorkselling; and,as inBoard Ford, Inc.,222 NLRB 922 (1976),I find that the question of imputation of knowledge to Re-spondent through Harry Mark should be made from a pre-ponderance of all the relevant evidence in the record. Thus,even in view of the extremely small shop which constitutesRespondent's business but in the absence of contempora-neous demonstrations of unfair labor practices throughthreats or interrogation, I am willing to apply the precedentof or draw the inference of knowledge of union activitiesused in cases following the rule ofWiese Plow Welding Co.,Inc.,123 NLRB 616, 618 (1959), which precedent was fol-lowed inBoard Foray supra.Rather, I find that, under allthe circumstances above numerated, whether Harry Markpossesses the indicia of the statutory supervisor because hehas the power to assign work (especiallybecause there is nomanagement representative present other than himself) orwhether he is viewedas an"agent" of Respondent eitherclothed with the power to run the factory in his father'sabsence or with the power to translate management's de-siresfor production into direct orders, and is thus a "strate-gic position" agent, I find that this conduct binds Respon-dent for purposes of this case as hereinafter noted.1.The testimony of Santos Vasquez:The testimony ofSantos viewing his demeanor during the hearing, demon-strated a surface confidence which was not borne out bythe facts. Thus, I found Vasquez'insistenceon the fact that 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was discharged on Monday rather than Tuesday to beunsettling with regard to his credibility.Moreover, I findno support in the testimony of George Henderson or else-where that, while nding in the elevator with Henderson,the truckdriver, helper, two employees, and Vasquez, SamMark mentioned the Union. Although Henderson is anemployee of the real estate company whose principal ten-ant in the premises at 47 Hall Street appears to be Respon-dent, and Henderson might well have trimmed his testimo-nial sails in testifying against the interest of a tenant of hisemployer, I observe nevertheless that Henderson's testimo-ny with regard to the conversation in the elevator ride didnot support Vasquez. Lastly, I note that Vasquez' versionof his conversation with Harry Mark on the day after thedischarge would have me believe that Harry Mark, bla-tantly and with no hesitation whatsoever, told this allegeddiscriminatee that the reason for his being discharged washis attempt to bring in a union to represent the employeesof Respondent. On this ground alone, I would tend to dis-credit Vasquez and find that no such statement was madeby Harry Mark.I have found above that Harry Mark's statement, wheth-er viewed as the statement of an agent or a supervisor,binds Respondent. In any event Harry Mark did not testifyat the hearing and I must conclude that although he was inIsrael at the time, he nevertheless was under the control ofRespondent at least to the degree of causing Respondent torequest that the hearing be postponed until such, reason-able time as Harry Mark's testimony might be included inthe record, either by deposition or otherwise. No such ap-plication for continuance was made. While I believe thatHarry Mark did not leave this country because of the pen-dency of the litigation (in view of the fact that the onlyrecord evidence is that he left on December 1, 1975, andthe complaint was not issued until December 4, 1975), andnotwithstanding that the charge was pending since October1975, I draw no adverse inference from the fact, alone, thatHarry Mark was not called as a witness. It appears to me,therefore, that with regard to Vasquez' conversations withHarry, Mark, the record necessarily stands unrefuted.While I am loathe, as above noted, to credit the testimonyof Vasquez, and while I recognize the rule that, on occa-sion, even the unrefuted testimony of a witness need notnecessarily be credited, I do not believe that either on de-meanor grounds above or because Vasquez' testimony isintrinsically unbelievable that I should discredit his versionof the testimony'with regard to his conversation with HarryMark on the day after Vasquez' discharge. In view of myunwillingness to discredit this version, I necessarily creditin fact that Harry Mark told him that he was causing trou-ble or bringing trouble and that he should "take a walk."On its face, with Harry Mark telling Vasquez that he was"bringing trouble" or "causing trouble," such a statement,it seems to me, is wholly inconsistent with a suggestion thatVasquez was discharged,for lateness. The only consistencywhich iti serves is that Sam Mark testified that he told hisson of a threat that Vasquez made on the way down in theelevator at the time he fired Vasquez. The issue that is leftfor me to decide is whether Sam Mark actually did tell hisson of a threat and whether the son then used the word"troublemaker" or a similar expression in telling Vasquezto "take a walk." Again, however, Harry Mark was notpresent in the hearing room to testify with regard to theconversation between himself and Vasquez. In a choice be-tween the direct testimony of Vasquez on one hand and theinference that Sam Mark's testimony would have me draw,i.e., that the word "troublemaker" or "causing trouble" wasan expression directed against Vasquez because of HarryMark's anger at the threat to his father, I refuse to counter-balance the direct testimony with the inference. I thereforefind that Harry Mark did not speak to Vasquez with regardto any threat that Vasquez made to Sam Mark.The testimony of George Henderson is not entirely in-structive. As to whether the conversation that he overheardat the loading dock between Vasquez and Harry Mark wasconducted by Harry Mark in a loud, strident voice, GeorgeHenderson's testimony was inconclusive.With regard ^ towhat else might have been said by Harry Mark to Vasquez,George Henderson testified that all he heard was an accu-sation by Harry Mark that Vasquez was bringing-"trouble"and that Vasquez should "take a walk." Henderson testi-fied that, at that point he left the area because someonerang for the elevator. He also testified that he walked awaytoward the luncheonette. I regard the two bits-of testimonyas excuses to not reveal further testimony in view of thefact that George Henderson testified that he thought thatthere was more to the conversation between Harry Markand Vasquez at the time George Henderson walked away.I infer that Henderson's testimony was less than entirelyaccurate or truthful because he is employed by the realestate operator of the loft building in which Respondent isthe principal tenant.In any case, since I have been,required to deal in infer-ences, I do not see how the use of the words "causingtrouble" can reasonably be used against a person who haddust threatened the physical safety of one's father.2.The testimony of Shlomo (Sarni) Mark:In evaluating thetestimony and the credibility of Santos Vasquez, I also be-lieve it necessary, in this case, tot measure such credibilityalong with the credibility of Respondent's only witness andchief officer. I was more thoroughly dissatisfied with thecredibility of Shlomo Mark than'I was with Vasquez'.Iwas dissatisfied with Sam Mark's testimony with re-gard to the chronology of when he first saw the latenesseson Vasquez' timecards. I was also dissatisfied with his ex-planation with regard to why he had not warned Vasquezthat one more lateness would cause discharge under 'theiron rule in the shop that three; latenesses automaticallycause discharge.Thus it is clear that Vasquez was on time in the morningonly on the first day of his employment, Wednesday, Sep-tember 24. He was late on the very next day, Thursday,and was completely absent on Friday, September 25. Thiswas known to Sam Mark. The uncontradicted testimony isthat Sam Mark and Harry Markl excused Vasquez' Fridayabsence on the grounds that Vasquez was in the hospital. IfSam Mark can be credited, he was very angry on Fridaynight because Vasquez had failed to make any contactwhatsoever with Respondent on Friday to tell Respondentthat he would not be working at all that day. On the very TOV KNITTING MILLS19next day that Sam Mark was present in Respondent'spremises,Monday, September 29, the bookkeeper, early inthe morning, according to one version of Mark's testimony,showed him the timecard from the previous week whichshowed that Vasquez had been late on the second day ofhis employment. Vasquez' absence on Friday was the lastnotation on the timecard. This allegedly did not exciteShlomo Mark's interest enough to go to the time rack tocheck to see if this employee, dust hired, already late, al-ready absent on the third day of his employment, had evencomein to report for work on Saturday and Sunday as hehad been directed. Moreover, Shlomo Mark did not haveenough interest to see whether this employee had been lateon Saturday and Sunday, which would have caused him tobe late 3 out of 4 days and missing on the fourth day.Shlomo Mark's testimony was that he was too busy withother things. Yet, Shlomo Mark, in addition, failed to tellthe employee that the employee was treading a dangerousline since one more lateness would cause his discharge. Atthis time, of course, Vasquez had been late on Thursday,Saturday, and Sunday and had already gone over the line.Shlomo Mark testified that he had other business to do anddid not have time "just to look for every small thing." It isthis type of testimony that causes me to look with greatsuspicion upon the motive of Respondent in dischargingVasquez for continued lateness.In addition, although Shlomo Mark at one time testifiedthat the bookkeeper showed him both cards on Monday,September 29, which would have necessarily shown evenfurther latenesson the part of Vasquez and would havecaused, on Shlomo Mark's testimony, the discharge to havetaken place on Monday,' later on, Shlomo Mark changedhis tetimony so that he did not see the second timecarduntilTuesday, the very day of the discharge.Iwas also struck with the testimony that Shlomo Markgave wherein he said that lateness automatically causedlack of production and that his production records wereavailable to show that. Later testimony by Shlomo Markindicated that it did not necessarily follow that because anemployee was late, the lateness caused a loss of production.In addition, there is the unrefuted testimony of Vasquezthat during a 2-day period, he saw a knitter care for 10machines at one time.Lastly I noted that Sam Mark appeared to change histestimony as to whether, on Friday, September 26, in addi-tion to admonishing Vasquez to come in on Saturday andSunday, he also told him to comeinon timeon Saturdayand Sunday. As above noted, an early version of Mark'stestimony included the use of those words whereas thereaf-ter he testified that he just told Vasquez to come in onSaturday and Sunday.Under all the facts and circumstances of this case, in-cluding my conclusion that Vasquez, while by far not amodel employee, was not discharged solely because of anyrule relating to continued lateness and was not dischargedbecause of continued lateness, I conclude that he was dis-charged at least, in part, for reasons other than that. Al-though the matter is hardly free from doubt, I credit thetestimony of Vasquez with regard to his conversation withHarry Mark on the day following his discharge. I havenoted that Henderson was not a full and free witness per-haps because of his interest in keeping his job or at least inhis belief that his job would be protected by not testifyingfully with regard to Harry Mark.Iam compelled, however, not to credit Vasquez' testimo-ny that on the day after the discharge, Harry Mark toldhim that he had been fired because he attempted to bringthe Union in, and that, if he was seen around there again,Harry Mark would bash his head in. A statement of thistype by Harry Mark, although unrefuted, flies in the faceof otherwise reasonable conduct. I nevertheless credit Vas-quez, at least, in part, because I believe that GeorgeHenderson's testimony, in large part, is corroborative ofSantos Vasquez' and indicates that one of the reasons forVasquez being fired was that he was "causing trouble"; i.e.,distributing union membership cards. The word "trouble-maker" is seen in Board cases,e.g.,Princeton SportswearCorporation of Pennsylvania,220 NLRB 1345 (1975),oftendenotes a troublemaker for some purpose proscribed bythe statute; i.e., one who is bringing in a labor organizationto represent employees of the Respondent; but seeMush-room Transportation Company, Inc v. N.L.R.B.,330 F.2d683 (C.A. 3, 1964). In the instant case, there is no testimonyrefuting Vasquez' testimony that he distributed 9 cardsamong approximately 12 unit employees within a few daysprior to the discharge for lateness.There remains the question of whether Shlomo Markgave Vasquez permission to arrive at the Respondent'spremises at 7 or 8 a in. rather than at 6 a.m. I do not creditSantos Vasquez in this regard. I credit Shlomo Mark thathe told Vasquez that the working hours were from 6 a.m. to6 p in. I note that Santos Vasquez' testimony vacillated asto whether the workday was a 12-hour workday or wheth-er, in fact, he was told that he had to work 12 hours. I alsofind it difficult to believe that even assuming that ShlomoMark told him that he didn't have to arriveat 6 a.m., hetold Vasquez that he could arrive for work at 7 or 8 a.m. Itis common experience that factories must have employeeswho arrive at a particular time rather than a variable time.I therefore do not credit Vasquez on this matter. The factthatGomez, the knitter helper, arrived each day at 7:30indicates that he had a set time to arrive and I credit Shlo-mo Mark's testimony that he gave him a different time tocome in, in order to save money and also because Gomezacted as a helper,a sweeper,and a garbageman.Ibelieve,on this record, that Vasquez seized upon the fact that Go-mez came in later than himself to estabish an alibi wherebyhe had been granted permission by Shlomo Mark to actu-ally come in late. I find that no such permission was grant-ed. It should also be noted that Shlomo Mark continuouslyreferred to the fact that all of his employees came in ontime, and that any lateness was intolerable. Even coming inon time was intolerable in view of the Company's policiesto require employees to arrive 10 to 15 minutes beforehandin order to actually change their clothes and take over theknitting machines when the previous shift ceased work. Inspite of Sam Mark's testimony, and in spite of having thetimecards in his possession, not a single timecard was in-troduced into evidence to show the regularity of punchingin and punching out of all the other knitters. I regard this 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a circumstancenotfavorable to Respondent. This doesnot mean that Respondent gave Santos Vasquez permis-sion to start at variable hours. But it does not show, on theother hand, that all of the knitters actually punched in andout on time and that Santos Vasquez was the only delin-quent.Iconclude, from all the circumstances, especially myconclusion that Shlomo Mark seized on Vasquez' contin-ued lateness as a convenient pretext to rid himself of anemployee, a new bad apple who was attempting to bringthe Union in, that Vasquez was discharged for distributingunion membership cards. I ascribe this motivation to Shlo-mo Mark by virtue of the statement of his son, his agent,on the day after the discharge. I conclude that Respondentdischarged Vasquez in violation of Section 8(a)(3) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of Respondent set forth insection III, above, occurring in connection with its opera-tions set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act, I shall recommend that it cease and desistfrom engaging in such unfair labor practices and take cer-tain affirmative action provided in the recommended Or-der below, designed to effectuate the policies of the Act.Among these remedies, I shall recommend that Respon-dent offer immediate and full reinstatement to Santos Vas-quez to his former position, without prejudice to his senior-ity and other rights, privileges, and working conditions,dismissing if necessary anyone hired in such job, and tomake him whole for any loss of earnings or other monetaryloss he may have suffered as a result of the discriminationagainst him, less interim earnings, if any, plus interest at 6percent per annum. Any backpay is to be determined on aquarterly basis as set forth in F.W Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).Upon the basis of the foregoing findings of fact andupon the entire record within this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Respondentisan employerengaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.Respondent,by dischargingand failing to reinstateSantos Vasquez becauseof hisactivities on behalf of theUnion,discriminated against him,therebydiscouragingmembership therein in violation of Section 8(a)(1) and (3)of the Act.4.Respondent's acts and conduct, described above inparagraph 3 hereof, are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 16The Respondent, Tov Knitting Mills, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 155, KnitgoodWorkers International Ladies Garment Workers Union,AFL-CIO, or in any other labor organization, by the dis-criminatory discharge of any of its employees, or in anyother manner discriminating against them with respect totheir hire or tenure of employment or any term or condi-tion of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights pro-tected by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Santos Vasquez immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights or privileges, and make him wholefor any loss of earnings he may have sufferedin conse-quence of his discriminatory discharge,in the manner setforth in the Remedy section herein.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay and othersums dueunder the terms of this Order.(c)Post at its Brooklyn, New York, factory copies of theattached notice marked "Appendix." 11 Copies of said no-tice on forms provided by the Regional Director for Re-gion 29, after being duly signed by Respondent's author-izedrepresentative,shallbe posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter in conspicuous places,16 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by theBoard and becomeits findings, conclusions, and Order, and all objectionsthereto shall bedeemed waived for all purposes17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" TOV KNITTING MILLS21including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced,or covered by any other material.(d)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives you, as an em-ployee certain rights, including the right to engage in self-organization,and to form,join, help,or be helped byunions. Accordingly,we assure you that:WE WILL respect your above-stated rights under theNational Labor Relations Act.WE WILL NOT dismiss any employee or in any othermanner discriminate against any employee with re-gard to hire,tenure,or terms or conditions of employ-ment, so as to discourage membership in, affiliationwith,sympathy for, or lawful activity on behalf of Lo-cal 155, Knitgood Workers, International Ladies Gar-meat Union Workers,-AFL-CIO,or any other labororganization.IWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to form,join,or assistany union,to bargain collectively with representativesof their own choosing,and to engage in concerted ac-tivities for the purposes of collective bargaining orother mutual aid or protection,or to refrain from suchactivity except to the extent that such right may beaffected by an agreement requiring union membershipas a condition of employment,as authorized in Sec-tion 8(a)(3) of the National Labor Relations Act, asamended.- -WE WILL offer Santos Vasquez, whom we dischargedbecause of his,union membership and activities, im-mediate and full reinstatement to his former job or, ifthat job no longer exists,to a substantially equivalentposition,without prejudice to his,seniority and otherrights and privileges;and WE WILL give him backpay,plus interest, for anypay he mayhave lost because ofour discriminatory dismissal of him.All ofyou are free to join or not join Local 155, Knit-goodWorkers,InternationalLadiesGarmentUnionWorkers,AFL-CIO,or any other union,except for anagreement requiring union membership as a condition ofemployment as authorized by law.Toy KNITTINGMILLS, INC.